Case 3:17-cv-00991-SMY Document 46 Filed 01/10/20 Page 1 of 7 Page ID #644



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 FEDERATED MUTUAL INSURANCE                       )
 COMPANY,                                         )
                                                  )
                        Plaintiff,                )
                                                  )   Case No. 17-CV-0991-SMY
 vs.                                              )
                                                  )
 COYLE MECANICAL SUPPLY INC.                      )
 and PRAIRIE STATE GENERATING                     )
 COMPANY, LLC,

                        Defendants.

                            MEMORANDUM AND ORDER
YANDLE, District Judge

       Pending before the court is Plaintiff Federated Mutual Insurance Company’s (“Federated”)

Motion for Judgment on the Pleadings. (Doc. 24). For the following reasons, the Motion is

GRANTED.

                                          Background

       This action derives from a lawsuit pending in the Circuit Court for Washington County,

Illinois, filed by Prairie State Generating Company, LLC (“Prairie”) against Coyle Supply

Company (“Coyle”). According to the Complaint filed in that case (Doc. 1-1): Prairie operates an

electric generation facility in Washington County, Illinois. Coyle is a distributor, manufacturer’s

representative, and seller of commercial valves and specialty products. In July 2014, Prairie

requested bids from Coyle for two- and four-inch valves. Coyle presented its bid in August 2014

and recommended valves manufactured by Copeland Industries (“Copeland”).

       In September 2014, Prairie purchased sixty-four Copeland valves from Coyle to be

installed on its Unit #1 and Unit #2. Thirty-two valves were installed onto Unit #2 in March 2015.

                                            Page 1 of 7
Case 3:17-cv-00991-SMY Document 46 Filed 01/10/20 Page 2 of 7 Page ID #645



On April 2, 2015, some of the valves began to fail, by among other things, leaking. Prairie notified

Coyle and Copeland of the failing valves and requested warranty support. Soon after, more valves

began to fail. Due to those failures, the remaining thirty-two valves were not installed onto Unit

#1.

       Prairie sued Coyle for breach of contract, breach of implied warranty of merchantability,

and breach of warranty of fitness for a particular purpose (“Prairie Complaint”). Coyle forwarded

the Prairie Complaint to its insurer, Federated, for defense and indemnification. On June 26, 2017,

Federated denied any obligation to defend or indemnify Coyle on the Prairie Complaint. Federated

subsequently filed the instant action seeking a declaratory judgment that it owes no duty to defend

or indemnify Coyle because the Prairie lawsuit is outside the scope of coverage provided by the

insuring agreement.

                                            Discussion

       Rule 12(c) permits a party to move for judgment after the parties have filed the Complaint

and Answer. See F.R.C.P. 12(c). Duty-to-defend questions in insurance-coverage disputes can

sometimes be resolved at the pleadings stage.         See Nautilus Insurance. Co. v. 1452–4 N.

Milwaukee Ave., LLC, 562 F.3d 818, 822–24 (7th Cir.2009).

        A motion for judgment on the pleadings under Rule 12(c) is governed by the same

standards as a 12(b)(6) motion to dismiss for failure to state a claim. Adams v. City of

Indianapolis, 742 F.3d 720, 727–28 (7th Cir.2014). That is, facts are viewed in the light most

favorable to the nonmoving party, and the motion will be granted “only if it appears beyond doubt

that the [nonmovant] cannot prove any facts that would support his claim for relief.” Buchanan–

Moore v. Cnty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.2009). Additionally, the moving party




                                            Page 2 of 7
Case 3:17-cv-00991-SMY Document 46 Filed 01/10/20 Page 3 of 7 Page ID #646



must demonstrate that there are no material issues of fact to be resolved. Moss v. Martin, 473 F.3d

694, 698 (7th Cir.2007).

       To determine whether an insurer's duty to defend an underlying lawsuit has been triggered,

the Court compares the allegations in the underlying Complaint with the language of the insurance

policy. Lagestee–Mulder, Inc. v. Consolidated Ins. Co., 682 F.3d 1054, 1056 (7th Cir.2012). The

insurer is not excused from its obligation to defend a suit against its insured unless it is clear from

the underlying Complaint “that the allegations fail to state facts which bring the case within, or

potentially within, the policy’s coverage.” Employers Ins. of Wausau v. Ehlco Liquidating Trust,

186 Ill.2d 127, 237 Ill.Dec. 82, 708 N.E.2d 1122, 1136 (1999). If the Complaint contains

allegations “that are even potentially within policy coverage, the insurer is obligated to defend the

insured.” American Fam. Mut. Ins. Co. v. W.H. McNaughton, 363 Ill.App.3d 505, 300 Ill.Dec. 234,

843 N.E.2d 492, 510 (2006). Any doubts as to whether particular claims fall within the policy are

resolved in favor of coverage. Del Monte Fresh Produce N.A., Inc. v. Transp. Ins. Co., 500 F.3d

640, 643 (7th Cir.2007).

       For its Motion, Federated argues: (1) there is no property damage alleged in the Prairie

Complaint as defined by the Federated insurance policies and as interpreted by Illinois law; (2)

there is no occurrence alleged in the Prairie Complaint as defined by the Federated insurance

policies and interpreted by Illinois law; and (3) there is no personal advertising injury alleged in

the Prairie Complaint as defined by the Federated insurance policies and interpreted by Illinois

law. Coyle contends that when the Prairie Complaint is read in its favor, the allegations potentially

fall within the policy’s coverage.

               The policy in dispute (Doc. 1-2) provides in relevant part:




                                              Page 3 of 7
Case 3:17-cv-00991-SMY Document 46 Filed 01/10/20 Page 4 of 7 Page ID #647



                  BUSINESSOWNERS LIABILITY COVERAGE FORM

   A. COVERAGES

      1.     Business Liability

             a.     We will pay those sums that the insured becomes legally obligated
                    to pay as damages because of "bodily injury", "property damage",
                    or "personal and advertising injury" to which this insurance
                    applies. We will have the right and duty to defend the insured
                    against any "suit" seeking those damages. However, we will have
                    no duty to defend the insured against any "suit" seeking damages
                    for "bodily injury", "property damage", or "personal and
                    advertising injury" to which this insurance does not apply. We may,
                    at our discretion, investigate any "occurrence" or any offense and
                    settle any claim or "suit" that may result. But:

                    (1)     The amount we will pay for damages is limited as
                            described in Paragraph D - Liability Limits Of Insurance;
                            and
                    (2)     Our right and duty to defend end when we have used up
                            the applicable Limit of Insurance in the payment of
                            judgments or settlements.

                    No other obligation or liability to pay sums or perform acts or
                    services is covered unless explicitly provided for under the
                    Coverage Extensions.

             b.     This insurance applies:

                    (1)     To “bodily injury” and “property damage” only if:
                            (a)   The “bodily injury” or “property damage” is
                                  caused by an “occurrence” that takes place in
                                  the “coverage territory”;

                            (b)     The "bodily injury" or "property damage" occurs
                                    during the policy period;

                                     Property Damage

     The policy defines property damage as:

             a.    Physical injury to tangible property, including all resulting loss of
                   use of that property. All such loss of use shall be deemed to occur
                   at the time of the physical injury that caused it.
             b.    Loss of use of tangible property that is not physically injured. All

                                         Page 4 of 7
Case 3:17-cv-00991-SMY Document 46 Filed 01/10/20 Page 5 of 7 Page ID #648



                       such loss of use shall be deemed to occur at the time of the
                       “occurrence” that caused it.


Federated asserts there is no property damage claim because the Prairie Complaint seeks only

damages for the repair and replacement of defective products. Coyle points to a sentence in the

Prairie Complaint which states, “[a]fter Prairie installed the thirty-two valves, it placed Unit #2

back into service” (See, Doc. 1-1). It then argues, unpersuasively, that the obvious implication is

that Prairie’s power plant was not operating at its full capacity which constitutes a loss of tangible

property under the policy.

          The Prairie Complaint clearly alleges that the valves were faulty/defective. Moreover,

during a hearing before Magistrate Judge Stephen C. Williams, Prairie’s Counsel clarified that

Prairie was not making a claim for loss of use but rather for the costs of replacing the allegedly

defective valves and the associated piping linking the valves. (See, Doc. 33). An allegation of

defective or faulty workmanship in the insured's products does not implicate ‘property damage’

under a standard commercial general liability policy.” Amerisure Mut. Ins. Co. v. Microplastics,

Inc., 622 F.3d 806, 811 (7th Cir.2010). These types of policies “are intended to protect the insured

from liability for injury or damage to the persons or property of others; they are not intended to

pay the costs associated with repairing or replacing the insured's defective work and products,

which are purely economic losses.” Id. (citing West Bend Mutual Ins. Co. v. People of Illinois, 929

N.E.2d 606, 614–15 (2010)). Even reading the Prairie Complaint in the light most favorable to

Coyle, this Court does not find an alleged property damage claim as defined in the Federated

Policy.

                                            Occurrence

          “Occurrence” is defined in the policy as “an accident including continuous or repeated



                                             Page 5 of 7
Case 3:17-cv-00991-SMY Document 46 Filed 01/10/20 Page 6 of 7 Page ID #649



exposure to the same general harmful conditions (Doc 1-2). “Accident” is not defined in the

policy. However, under Illinois law, “an accident” is defined as “an unforeseen occurrence, usually

of an untoward or disastrous character, or an undersigned, sudden or unexpected event of an

inflictive or unfortunate character.” Massachusetts Bay Ins. Co. v. Vic Koening Leasing Co., 136

F.3d 1116, 1124 (7th Cir.1998). Federated contends that there was no occurrence and thus,

coverage is precluded. For its part, Coyle argues there was an occurrence because it could not

foresee that the valves would be defective. (Doc. 31). “The mere failure of a product to perform as

warranted is not beyond the realm of expectation and is foreseeable by the parties.” Diamond State

Ins. Co. v. Chester-Jensen Co., Inc., 611 N.E.2d at 1092 (1993). As such, the alleged failure of

the valves does not constitute an occurrence under the Policy.

                                Personal and Advertising Injury

       The Policy defines “Personal and Advertising Injury” as follows:

                “Personal and advertising injury” means injury, including consequential “bodily
                injury” arising out of one or more of the following offenses:

                a. False arrest, detention or imprisonment;

                b. Malicious prosecution;

                c. The wrongful eviction from, wrongful entry into, or invasion of the right of
                   private occupancy of a room, dwelling or premises that a person occupies,
                   committed by or on behalf of its owner landlord or lessor;
                d. Oral or written publication, in any manner, of material that slanders or libels
                   a person or organization, or disparages a person’s or organization’s goods,
                   products or services;

                e. Oral or written publication, in any manner, of material that violates a person’s
                   right of privacy;

                f. The use of another’s advertising idea in your “advertisement” or

                g. Infringing upon another’s copyright, trade dress or slogan in your
                   “advertisement”. (Doc. 1-2).

 The term “Advertisement” is defined in the following manner:

                                            Page 6 of 7
Case 3:17-cv-00991-SMY Document 46 Filed 01/10/20 Page 7 of 7 Page ID #650



          1. “Advertisement” means a notice that is broadcast or published to the general public
             or specific market segments about your goods, products or services for the purpose
             of attracting customers or supporters. For the purposes of this definition:

                               a. Notices that are published include material placed on the
                                  Internet or similar electronic means of communication; and

                               b. Regarding web-sites, only that part of a web-site that is about
                                  your goods, products or services for the purposes of attracting
                                  customers or supporters is considered an advertisement. Id.

       Coyle maintains that there is a potential advertising injury because Prairie relied on

representations Coyle made regarding the Copeland valves that it took from Copeland’s

representations, testimonials, and website. Specifically, Coyle argues the representations and

testimonials on Copeland’s website qualify as an advertisement under the policy provision stating

that “Notices that are published include material placed on the internet…” (Doc 1-4 p.74). This is

a stretch the Court cannot abide. Coyle did not broadcast the representations in question to the

general public; thus, there was no “advertisement” and no claimed personal and advertising injury

under the Policy.

                                          Conclusion

       For the foregoing reasons, Federated Mutual Insurance Company’s Motion for Judgment

on the Pleadings is GRANTED; Federated does not have a duty to defend or indemnify Coyle in

the underlying lawsuit. The Clerk of Court is DIRECTED to enter judgment accordingly and to

close the case.

       IT IS SO ORDERED.

       DATED: January 10, 2020



                                                    __________________
                                                    STACI M. YANDLE
                                                    United States District Judge


                                           Page 7 of 7
